Title: Thomas Jefferson to Joel Barlow, 22 July 1811
From: Jefferson, Thomas
To: Barlow, Joel


          
            
                  Dear Sir 
                   
                     Monticello 
                     July 22. 11.
            
                  
                  I had not supposed a letter would still find you at Washington. yours by last post tells me otherwise. those of May 2. & 15 had been
                  
                  
                  
                  
                  
                   recieved in due time. 
                  
		   
		   
		  with respect to my books, if 
                  lodged at the President’s house, if you should see mr Coles, the President’s Secretary, and be so good as to mention it, he will be so kind as to have them put on board some vessel bound to Richmond, addressed to the care of Gibson & Jefferson
			 there, whom he knows.
			 
                  your doubts whether any good can be
			 effected with the Emperor of France are too well grounded. he has understanding enough, but it is confined to particular lines. of the principles and advantages of commerce he appears ignorant, and
			 his domineering temper deafens him moreover to the dictates of interest, of honor & of morality. a nation like ours, recognising no arrogance of language or conduct can never enjoy the favor of such a character. the impression too
			 which our public has been made to recieve from the different stiles of correspondence used by two of our foreign agents, has increased the difficulties of steering between the bristling pride of
			 the
			 two parties.
			 it
			 seems to point out the Quaker stile of plain reason, void of offence:
			 the suppression of all passion, & chaste language of good sense.
            heaven prosper your endeavors for our good, and preserve you in health and happiness.
                  Th: Jefferson
          
          
            the grains recieved shall be duly attended to
          
        